     Case 3:18-cv-02503-BTM-MDD Document 29 Filed 09/12/19 PageID.177 Page 1 of 3



1    David J. Kaminski (SBN 128509)
2    kaminskid@cmtlaw.com
     Alex A. Wade (SBN 304022)
3
     wadea@cmtlaw.com
4    CARLSON & MESSER LLP
     5901 West Century Boulevard, Suite #1200
5
     Los Angeles, CA 90045
6    Tel: (310) 242-2200
7
     Fax: (310) 242-22220

8    Attorneys for Defendant
9    VITAL SOLUTIONS, INC.
10
                                  UNITED STATES DISTRICT COURT
11
                   SOUTHERN DISTRICT OF CALIFORNIA
12
      DARREN D. NERO,              Case No: 3:18-cv-02503-BTM-MDD
13
                          Plaintiff,                  NOTICE OF SETTLEMENT
14
      vs.
15

16
      VITAL SOLUTIONS, INC.

17                        Defendant
18

19
     TO THE HONORABLE COURT:
20
                    PLEASE TAKE NOTICE that a settlement in this matter has been reached
21
     between all parties. The parties anticipate that they will complete the settlement,
22
     and file a stipulation of dismissal, within 45 days from the date of this notice.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
     {00122089;1}                                 1
                                                                      NOTICE OF SETTLEMENT
                                                              CASE NO: 3:18-CV-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 29 Filed 09/12/19 PageID.178 Page 2 of 3



1
                    In light of the settlement, the parties request that the Court take off calendar
2
     all future hearing dates in this case.
3

4                                             CARLSON & MESSER LLP
5
     Dated: September 12, 2019                       s/ David J. Kaminski
6
                                                     David J. Kaminski
7                                                    Alex A. Wade
                                                     Attorneys for Defendant,
8
                                                     VITAL SOLUTIONS, INC.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00122089;1}                                      2
                                                                             NOTICE OF SETTLEMENT
                                                                     CASE NO: 3:18-CV-02503-BTM-MDD
     Case 3:18-cv-02503-BTM-MDD Document 29 Filed 09/12/19 PageID.179 Page 3 of 3



1                                     CERTIFICATE OF SERVICE
2

3
                    I, David J. Kaminski, hereby certify that on this 12th day of September, 2019,
4
     a true and accurate copy of the foregoing Notice of Settlement was filed through the
5

6    ECF system, which will send notification of such filing to the e-mail addresses
7
     associated with this case.
8

9
                                                            /s/David J. Kaminski
10
                                                            David J. Kaminski
11                                                          CARLSON & MESSER LLP
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00122089;1}                                     3
                                                                            NOTICE OF SETTLEMENT
                                                                    CASE NO: 3:18-CV-02503-BTM-MDD
